 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerrysville Coal Company and United Mine Work-ers of America, Local 6986. Case 6-CA-14484September 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 4, 1982, Administrative Law Judge KarlH. Buschmann issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief,' and the GeneralCounsel filed a memorandum in response to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.The Administrative Law Judge correctly con-cluded that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally, without priornotice to and bargaining with the Union, notifyingthe owners and the drivers of coal trucks leased toRespondent that it was going to terminate the em-ployment status of those drivers (including thosetruck owners who drove their own trucks);3change its method of payment to the truckdriversand owners; discontinue its payments toward work-men's compensation, unemployment insurance, andthe Union's health and retirement benefits plan; anddiscontinue its withholding of personal income tax,social security assessments, and union dues.4The record fully supports the AdministrativeLaw Judge's finding that Respondent acted with-out notice to the Union in formulating and an-nouncing its decision to make the changes in em-ployment status and payroll practices describedabove.Respondent's request for oral argument is hereby denied, as therecord, the exceptions, and the briefs adequately present the issues andthe positions of the parties.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I There are 36 drivers involved in the instant case; 12 of them areowner/operators who own their trucks and lease them to Respondent.The remaining 24 drivers do not own the trucks which they drive; theirtrucks are owned by third parties, and leased to Respondent. None of thetrucks involved in this case are owned by Respondent.4 Pending resolution of the instant issues, Respondent has not imple-mented the aforementioned changes in payroll practices.264 NLRB No,. 46Thus, on or about April 1, 1981 (all dates hereinare 1981), Respondent's president, Patricia Butch,held a meeting of the truck owners and drivers.The meeting was also attended by Butch's attorneyand her father, who was Respondent's dispatcherand who had until very recently been Respondent'sowner and president. Butch's attorney told thetruck owners and drivers that Respondent wasgoing to revamp its operation and its method ofpayment for leased trucking and driving services,5and that Respondent was going to discontinue itspayment of benefits and its withholding of drivers'income taxes and social security.During the second week of April, Respondentsent a letter to each of the drivers, advising themthat "due to the decision of the company to changeits method of conducting business, your services asa driver are hereby terminated" (emphasis sup-plied).Finally, on April 17, at the Union's request,Butch met with the Union's president, RichardTrinclisti; the Union's committeeman at PerrysvilleCoal Company, Gerald Moorehead; and one of thetruck owner/operators, Robert Thompson.At the meeting, Butch handed out a memoran-dum "TO: Coal truck owners doing business withPerrysville Coal Co." The memorandum advisedthe owners that "As you are probably aware, Perrys-ville Coal Co. has decided to change its method ofoperation" (emphasis supplied). The memorandumthen detailed the different manner in which Re-spondent would conduct its operations in thefuture.Trinclisti told Butch that the announced changeswere not acceptable to "the people who haul coalfor her." Butch was asked to reconsider her deci-sion. She replied that she was "ninety-nine per centsure" she would not reverse her decision. Never-theless, Trinclisti asked Butch to notify him whenshe made up her mind whether or not to goI As discussed more fully by the Administrative Law Judge, truckowners who leased their trucks to Respondent were paid according to aformula based upon the tonnage of coal hauled per mile. Truckdrivenwho drove trucks leased to Respondent were paid by the truck owners.Drivers received a percentage-usually 30 percent-of the overall leasepayment owed to the truck owners by Respondent.Respondent made its lease payments in the form of two separatechecks for each leased truck. One check was made payable directly tothe truckdriver, in an amount based on the driver's percentage, as estab-lished between the driver and the owner, and then reported to Respond-ent; income tax, social security payments, and union dues were deductedfrom the driver's check by Respondent. The second check was madepayable to the truck owner, and was the balance of the overall lease pay-ment due.Under the revised method of payment announced by Respondent onApril 1, Respondent would discontinue the practice of issuing twochecks, and would instead issue one overall check to the truck owner,who in turn would be responsible for making payment to the truckdriver,with appropriate payroll deductions.380 PERRYSVILLE COAL COMPANYthrough with the announced changes.6A few dayslater, Butch called Trinclisti to tell him that shewas going to go ahead with the announcedchanges.It is clear that, as of April 1, without any noticeto or bargaining with the Union, Respondent haddecided, inter alia, to discontinue its contributionstoward the Union's health and retirement benefitsplan; to discontinue its payment of workmen'scompensation and unemployment insurance; to dis-continue its withholding of income tax, social secu-rity, and union dues; to discontinue its practice ofissuing separate paychecks to the drivers of thetrucks leased to Respondent; and (as discussedmore fully below) to terminate the services of thetruckdrivers.Nor did the April 17 meeting in any way rectifyRespondent's initial failure to notify and bargainwith the Union over these matters. Respondent'sdecision, already publicly announced and to someextent already implemented by its termination let-ters to the drivers, was, by any reasonable stand-ard, final. Accordingly, we are in complete agree-ment with the Administrative Law Judge's findingthat Respondent failed to bargain with the Unionover these matters, and that its failure to do so wasunlawful.Our conclusion that Respondent has acted un-lawfully is of course premised on our conclusion,in agreement with the Administrative Law Judge,that the truckdrivers in this case are employeeswithin the meaning of the Act, and not independ-ent contractors or the employees of independentcontractors.As the Administrative Law Judge correctlypointed out, the Supreme Court has held that theBoard should apply the common law agency test indetermining whether an individual is an employeeor an independent contractor.7Under the commonlaw "right to control" test, where the one forwhom the services are performed retains the rightto control the manner and means by which theresult is to be accomplished, an employer-employeerelationship exists. But where the one for whomthe services are to be performed retains only theright to control the result, the relationship is thatof an independent contractor.8I Trinclisti testified that he did not attempt to offer any counterpropos-als to Butch's announced changes in operations.I N.L.R.B. v. United Insurance Co. of America, 390 US. 254, 256(1968).8 See Rediehs Interstate. Inc., 255 NLRB 1073, 1076 (1981), See, gener-ally, Restatement of Agency 2d, § 220 (1958), which provides§ 220. Definition of Servant(1) A servant is a person employed to perform services in the af-fairs of another and who with respect to the physical conduct in theperformance of the services is subject to the other's control or rightto controlThe "right to control" test is easy to recite, butnot so easy to apply: "all of the incidents of the re-lationship must be assessed and weighed with noone factor being decisive."9And, as we said inAustin Tupler Trucking, Inc., and Gold Coast, Inc.,261 NLRB 183 (1982):Not only is no one factor decisive, but thesame set of factors that was decisive in onecase may be unpersuasive when balancedagainst a different set of opposing factors. Andthough the same factor may be present in dif-ferent cases, it may be entitled to unequalweight in each because the factual backgroundleads to an analysis that makes that factormore meaningful in one case than in the other.There are, in the instant case, as is usual inthese cases, certain factors that may be indica-tive of employee status as well as factors indic-ative of independent contractor status. Todecide on which side of the line these driversfall requires more than a quantitative analysisbased on adding up the factors on each side; itrequires the difficult task of assessing the rela-tive significance of each factor, and ultimatelyeach set of factors, in light of the impact ofeach factor on the overall relationship betweenthe drivers and the Employer. tOThus, while the instant case, as the Administra-tive Law Judge has pointed out, is similar in somerespects to Kentucky Prince Coal Corporation, 253NLRB 559 (1980), and Tarheel Coals, Inc.. etc., 253NLRB 563 (1980) (in which cases the Board foundindependent contractor relationships to have exist-ed between the employers and the truck ownerswho leased their equipment to those employees),(2) In determining whether one acting for another is a servant oran independent contractor, the following matters of fact, amongothers, are considered:(a) the extent of control which, by the agreement, the master mayexercise over the details of the work:(b) whether or not the one employed is engaged in a distinct occu-pation or business;(c) the kind of occupation, with reference to whether, in the local-ity, the work is usually done under the direction of the employeror by a specialist without supervision;(d) the skill required in the particular occupation:(e) whether the employer or the workman supplies the instrumen-talities, tools, and the place of work for the person doing thework;(f) the length of time for which the person is employed;(g) the method of payment, whether by the time or by the job;(h) whether or not the work is a part of the regular business of theemployer;(i) whether or not the parties believe they are creating the relationof master and servant: and(j) whether the principal is or is not in business.9 N.L.R.B. v United Insurance Co., 390 U S at 25810 261 NLRB at 184381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere are numerous material-and ultimately dis-positive-differences, discussed below and also bythe Administrative Law Judge, which fully supportthe Administrative Law Judge's conclusion that thetruckdrivers and truck owner/operators in the in-stant case are employees within the meaning of theAct.A significant manifestation of the employer-em-ployee relationship existing between Respondentand the drivers (owners and nonowners alike) inthis case, not present in Kentucky Prince and Tar-heel, is the existence from May 15, 1975, throughMarch 27, 1981 (just 4 days prior to the onset ofRespondent's unlawful activity), of a contractualcollective-bargaining relationship between Re-spondent and the Union, as the recognized repre-sentative of the drivers.Also, the collective-bargaining agreement cover-ing the drivers in this case provided, inter alia, that:The management of operations, the directionof the working force and the right to hire anddischarge are vested exclusively in the Em-ployer.While the record reveals that Respondent does notin practice exercise its contractual right to hiredrivers," it is obvious that Respondent has exer-cised, albeit unlawfully under the circumstances, itscorresponding right to fire drivers, by sending toall of them the aforementioned letters of termina-tion. We find it particularly significant in thisregard, and a clear indication of the employeestatus of the drivers in question, that Respondentdirected its termination letters to all of the drivers,including nonowner drivers, who Respondent oth-erwise contends are not its employees, but ratherthe employees of the particular truck owner. If thelatter were the case, then Respondent would havefound it necessary to notify only the truck ownersof its decision to terminate the coal hauling serv-ices; the truck owners themselves, under Respond-ent's asserted theory, would in turn notify "their"supposed employees, the truckdrivers, of the effectof the termination of their services for Respondent.Thus, Respondent's individual letters to each truck-driver, regardless of ownership status, is clear evi-dence that, as a matter of fact, Respondent consid-ered and dealt with all drivers as its employees,and not as employees of the truck owners.Another indicator of the status of the instanttruckdrivers and owner/operators as employeesrather than independent contractors, a factor not" Nonowner truckdrivers are in practice hired 'by the owners of thetrucks they drive under lease to Respondent. As seen, some truck ownersdrive their own trucks, as owner/operators. Respondent does, of course,have the right, which it exercises, to choose which truck owners fromwhom it will lease its trucks.present in Kentucky Prince or Tarheel, is Respond-ent's reliance on their relative seniority of servicewith the Company in selecting drivers for layoff.Thus, according to Butch's uncontradicted testimo-ny, a seniority roster of drivers was used in deter-mining who would be laid off during an earlierlayoff imposed by Respondent.'2Butch further tes-tified that she would apply seniority in the event ofany future "major cut in hauling." 3The use ofdriver seniority is an indication of the employeestatus of the drivers. Thus, if Respondent viewedand dealt with the owners as independent contrac-tors, it would in all likelihood have selected indi-viduals for layoff on some basis other than howlong a particular driver-most of whom are nottruck owners-has been hauling for Respondent.Yet another substantial indicator of the status ofthe instant drivers as employees of Respondent isthat, unlike in Kentucky Prince and Tarheel Coals,supra, Respondent maintained payroll records foreach driver (nonowners and owner/operatorsalike), directly paying each driver with a separatepaycheck, withholding from each paycheck appro-priate deductions for Federal and state tax, socialsecurity, and union dues, and Respondent madepayments for workmen's compensation, unemploy-ment insurance, and the contractual health and re-tirement benefits plan.'4The performance by Re-spondent of such payroll functions and the pay-ment by Respondent of such benefits are decidedlyinconsistent with Respondent's fundamental conten-tion that its drivers are not its employees, but in-stead independent contractors, or the employees ofindependent contractors.We find, in agreement with the AdministrativeLaw Judge, that Respondent's imposition of disci-pline on tardy drivers is a particularly telling indi-cator of Respondent's right to exercise controlover the manner in which the drivers perform theirservices, and is thus further proof of the employeestatus of the drivers.In this regard, the record establishes that pay-ment for trucking is made by Respondent on a ton-nage-per-haul basis; Respondent keeps account ofeach load hauled. Further, Respondent determineswhich particular trucks will make specific deliv-i2 Truck owner/operator Donald Morris testified that. the only timehe was laid off by Respondent, his selection for layoff was based on hisseniority as a driver.i3 Butch also testified in this regard that "[seniority is important atPerrysville Coal Company because] if there is a drastic change in thework I would want to keep the older men on ..Because I feel theywould have the right to stay."4 The collective-bargaining agreement between the parties. which ex-pired on March 27, also made Respondent responsible for providingbenefits under the sickness and accident benefits plan, the purpose ofwhich was to compensate employees for earnings lost as a result of sick-ness or accident suffered on or off the job.382 PERRYSVILLE COAL COMPANYeries, with Respondent's dispatcher attempting todivide the loads equally over the course of the day.Moreover, Respondent is capable of increasing ordecreasing the number of hauls it dispatches on anygiven day.'5 Nevertheless, although Respondentwas thus not bound to deliver a precise daily ton-nage, Respondent's practice was to punish late arri-vals (i.e., those who arrive too late to take theirfirst scheduled load) by not permitting them tomake up for their missed load later in the day.Since Respondent pays by the load, the withhold-ing of a load has an immediate financial impact ona late-arriving truck.Respondent has also disciplined drivers for unex-cused absences. According to Respondent's formerpresident, McElroy, the owner of one of the trucksin question, asked McElroy to discipline one of theowner's drivers for "not showing up for work."The truck owner suggested to McElroy that thelatter should lay off the owner's driver for 3 days;McElroy did just that. '6We also find Respondent's imposition of specifictruck operating guidelines on drivers to be an im-portant factor in our determination that the instantdrivers are employees of Respondent. For example,as discussed more fully by the Administrative LawJudge, Respondent required the use of tarpaulin tocover loads in specific areas; prohibited the use ofengine brakes in other specified areas; requiredsafety spacing between trucks in transit; and pro-hibited transit over certain routes due to weight re-strictions.These aspects of the case imply Respondent'scontrol over more than just the end result to beachieved through its relationship with the drivers-the delivery of coal to a designated place-but alsoa significant degree of control by Respondent overthe manner and means by which that end result isto be achieved.In addition to the existence of a collective-bar-gaining agreement between Respondent and theUnion; Respondent's right under that contract tohire and discharge drivers; its actual termination ofthe employment status of all drivers; its reliance onseniority to implement layoffs of drivers; its main-tenance of payroll records and withholding oftaxes, social security, and union dues for drivers; itspayment of workmen's compensation and unem-1i Thus, according to Calvin McElroy, who until March was Re-spondent's co-owner (with his wife), president, and dispatcher, if a truckhad not reported to Respondent until noon (normal starting time is 7a.m.), then, even though all the day's planned trucking had been sched-uled among the trucks that had arrived at the normal starting time,"Well, we'd get him [i.e., the noon arrival] a load someplace ..oneload isn't going to make that much difference."16 We find it to be particularly significant that the truck owner in thissituation asked Respondent to perform what is clearly an employer func-tion-the imposition of discipline.ployment insurance; its contributions to the Union'shealth and retirement benefits plan; its discipliningof drivers; and its imposition of operating guide-lines for drivers, Respondent has made it abundant-ly clear, through its own draftsmanship, that it con-sidered the drivers to be-and dealt with them as-its employees.Thus, the standard "Equipment Lease Agree-ment," drafted by Respondent, by wlhich Respond-ent (as lessee) leases coal trucks from truck owners(lessors) states that "The relationship betweenLESSEE [i.e., Respondent] and LESSOR [truckowner] shall be that of independent contractor andthe operators or drivers provided by the LESSORshall be considered employees of the LESSEE" (em-phasis supplied). There can be no clearer nor moredirect proof of the intention of Respondent to treatthe drivers as its employees than the express lan-guage from the lease agreement itself. Moreover,Respondent documented its full awareness of theeffect of the lease in establishing the instant em-ployment relationship between it and the drivers.Specifically, in its aforementioned April 17 memoto truck owners, Respondent announced its deci-sion to change its method of operation, so that"Hereafter, Perrysville will conduct its operationsthrough independent sub-contractors" (emphasissupplied). The implication of this language is ines-capable-indeed, it is the purpose of the memoitself: Respondent was going to adopt a newsystem of operations in which the drivers would nolonger be employees of Respondent, in accordancewith the express language of expiring lease agree-ments. Instead, in the express language of the April17 memo:Owners will operate their trucks as sub-con-tractors providing all equipment ...etc., andthe driver who will be their employee (emphasissupplied) .... Control of drivers will be inthe truck owner and Perrysville will exerciseno authority over them as an employer.Owners will be responsible for paying theiremployee driver's wages and any other em-ployer contributions as well as making all re-quired deductions.Thus, in stating what it intended the drivers tobecome under the new method of operation (i.e.,employees of the truck owners), Respondent neces-sarily states what it realized the drivers had beenunder the current method of operation-employeesof Respondent.Accordingly, we find and conclude, in agree-ment with the Administrative Law Judge, that thetruckdrivers in this case are employees within themeaning of the Act, and that, therefore, Respond-383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent violated Section 8(a)(5) and (1) of the Act byfailing to notify and bargain with the Union, as therecognized representative of those employees,about the announced changes in payroll practice,benefits, and employment status of the drivers.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, PerrysvilleCoal Company, Apollo, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIILL NOT refuse or fail to recognizeand bargain with the United Mine Workers ofAmerica, Local 6986, as the collective-bargain-ing representative of the drivers and unit em-ployees.WE WILL NOT unilaterally and without theagreement of the Union change the terms andconditions of employment of the drivers andunit employees.WE WIll NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed bySection 7 of the Act.WE WIL.L recognize and bargain with theUnion as the collective-bargaining representa-tive of the drivers and unit employees.WE WILl. rescind all unilateral changes, in-cluding the termination of all drivers, and anyattempts to make them into independent con-tractors.WE, wl.l. reinstate all drivers and unit em-ployees to their former status as employees ofPerrysville Coal Company.PERRYSVILLE COAL COMPANYDECISIONKARl. H. BUSCHMANN, Administrative Law Judge:This case arose upon charges filed by the United MineWorkers of America, Local 6986 (herein called theUnion), on April 22, 1981, and was amended on May 6and June 10, 1981. The complaint, issued on June 15,1981, alleges in substance that the Respondent, Perrys-ville Coal Company, violated Section 8(a)(1) and (5) ofthe Act by terminating the employment status of its em-ployees and unilaterally, without prior notice to or bar-gaining with the Union, purporting to make these em-ployees independent contractors.Respondent in its answer filed June 24, 1981, deniesthe commission of any unfair labor practices.A hearing was held on February 1, 2, and 11, 1982, inPittsburgh, Pennsylvania. Both parties filed briefs onMarch 26, 1982. Based upon the entire record in thiscase and my observation of the demeanor of the wit-nesses, I make the following:FINDINGS OF FACTRespondent, Perrysville Coal Company, is a Pennsyl-vania corporation located in Apollo, Pennsylvania. It isengaged in the transportation of coal for CanterburyCoal Company to points within 40 miles of Apollo. Forthis purpose, Respondent "employed" approximately 36drivers.' About 12 of those were owner-operators whoowned and drove their trucks for Perrysville. The re-maining drivers operated trucks owned by other"owners."The drivers were represented by Local 6986 of theUnited Mine Workers of America, which had operatedunder a collective-bargaining agreement with the Re-spondent until March 27, 1981, when the agreement ex-pired.In a meeting on April 1, 1981, Respondent informed itsdrivers that a change in the entire operation was contem-plated. Respondent told the owners and owner-operatorsto incorporate and to work independently. Respondentsaid that it could no longer be responsible for benefitsand would have to discontinue the practice of paymentin two checks. Under this system, Respondent issued onecheck which reflected the wages for the driver and asecond check which paid for the rental of the truck.Robert Thompson, one of the owner-operators at themeeting, immediately notified the Union of Respondent'sexpressed plans. Richard Trinclisti, the acting unionpresident, met with Respondent on April 17, 1981, andexpressed the Union's opposition to the change in oper-ation and urged Respondent to reconsider its position.Although Respondent ultimately agreed to maintain itspast practice pending the resolution of this issue here, itfully intends to change its operation. For example, in themiddle of April 1981, Respondent sent a letter to itsdrivers stating (G.C. Exh. 6):Please be advised that due to the decision of theCompany to change its method of conducting busi-ness, your services as a driver are hereby terminat-ed.Further, owner-operators were advised as follows(G.C. Exh. 7):t Respondent also used the services of 10 other truckdrivers. Theirstatus is not involved in this proceeding.384 PERRYSVILLE COAL COMPANYCoal truck owners doing business with PerrysvilleCoal Co.As you are probably aware, Perrysville Coal Co.has decided to change its method of operation.Hereafter, Perrysville will conduct its operationsthrough independent sub-contractors. This will bedone pursuant to a written lease and sub-contractingagreement between the company and the truckowners. Owners will operate their trucks as sub-contractors providing all equipment, maintenance,fuel, service, etc. and the driver who will be theiremployee. Hauling will be done under PerrysvilleCoal Co.'s rights except in those limited situationswhere an owner operates under his own certificate.Control of drivers will be in the truck owner andPerrysville will exercise no authority over them asan employer. Owners will be responsible for payingtheir employee driver's wages and any other em-ployer contributions as well as making all requireddeductions.It is the company's hope that all of you willchose to continue to do business with Perrysvilleunder the new system. In order to do so, it will benecessary for the following to be done.In response to the announced changes, the Union filedunfair labor practice charges alleging that Respondenthad failed to bargain with the Union as required by Sec-tion 8(a)(5) of the Act. Respondent defends its positionon the ground that the owner-operators and drivers donot fall within the definition of "employee" contained inSection 2(3) of the Act, and that, in any case, Perrysvillehas "fulfilled any obligation it may have had to bargainover terms and conditions of employment."AnalysisRespondent's argument boils down to the notion thatits change of operations did not change the legal statusof its drivers, since they had been independent contrac-tors prior to the contemplated changes. Respondent is, ofcourse, correct in stating that Section 2(3) of the Actspecifically excluded "independent contractors" from theprotection of the Act. It is, therefore, necessary to exam-ine the relationship which the drivers had with Perrys-ville prior to any change in their status in the light of theapplicable case law. The parties are in apparent agree-ment on the relevant precedents. In N.L.R.B. v. UnitedInsurance Co., 390 U.S. 254, 256 (1968), the Court heldthat "the common-law agency test ...in distinguishingan employee from an independent contractor" is applica-ble which regards the "right to control" as the decidingfactor. Analogous to the instant situation are two casesrelied on by Respondent: Tarheel Coals, Inc., 253 NLRB563 (1980), and Kentucky Prince Coal Corporation, 253NLRB 559 (1980). In those cases, the Board, afterweighing the numerous indicia of the "right-to-control"test decided that "owner-operators, part-owner operatorsand non-owner-operators" who transport coal pursuantto oral agreements were independent contractors. There,the company compensated the truck owners irrespectiveof who drove the trucks, based on the amount of coalhauled. Truck owners were responsible for the mainte-nance of trucks and paid for their own workmen's com-pensation, social security deductions, and taxes. Thecompany generally did not supervise the performance ofthe drivers or the scheduling of trucks, although itpassed along warnings made by the police concerningspeeding or reckless driving. These and other examplesof control, or the lack of it, were discussed by the Boardwith the observation that "all of the incidents of the rela-tionship must be assessed and weighed with no onefactor being decisive." On the other hand, in Air Transit,Inc., 248 NLRB 1302 (1980), the Board held that taxi-drivers, who either owned their cabs or subleased them,were employees within the meaning of the Act. Again,the Board examined each of the indicia concerning thecontrol by the employer over the drivers in reaching itsconclusion. The record2in the instant case reveals thatthe relationship between Perrysville and its drivers fallssomewhat in between the situation discussed in Air Tran-sit, supra, on the one hand, and the definitions analyzedin Kentucky Prince, supra, and Tarheel, supra, on theother.Respondent maintained a list of about 36 drivers inorder of seniority. Some of these drivers were owner-op-erators who drove their own trucks and others weredrivers who drove the trucks on behalf of owners oftrucks; (G.C. Exh. 5). Perrysville leased the trucks fromthe owners of the trucks pursuant to a "Equipment LeaseAgreement," which governed the relationship betweenthe owners and Respondent (G.C. Exh. 4). The agree-ment which was applied for the duration of I year, speci-fied that Perrysville would take possession of the trucksand compensate the owners for the use of equipmentbased on the tonnage of coal hauled per mile. In addi-tion, Perrysville compensated the drivers of the trucksby paying their wages, workmen's compensation, unem-ployment insurance, and other remuneration. In practice,this meant that Respondent issued two checks to owner-operators, one for the use of the equipment and the othercheck representing the wages for the driving of thetruck. Respondent deducted from the second check allpayroll taxes, social security payments, as well as uniondues.Respondent also furnished the truck owners withdecals identifying the trucks as Perrysville equipment.All of the trucks, leased by Perrysville, were accordinglyidentified with Respondent.Pursuant to the lease agreement. the truck owners fur-nished a driver, who had to be competent, reliable, andfamiliar with Federal and state motor safety laws. Driv-ers were required to comply with all safety laws, andthey were expected to file with Perrysville certain log-sheets, physical examination papers, accident reports, andother required documents. It was furthermore stipulatedin the record that Respondent paid into the health andwelfare plan maintained by the United Mine Workers forthe drivers.2 I have not credited the testimony of Patncia Butch to the extent thatit conflicted with other record evidence, because of her evasive demea-nor as a witness.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn terms of the typical workday, drivers were expect-ed to report for work with their trucks by 7 a.m. Theylined up the trucks at the DiAnn Mine or the DavidMine which belonged to the Canterbury Coal Company.There, Respondent's dispatcher, pursuant to a scheduleprepared on the previous day, would inform the driversof the loads of coal to be hauled and their destinations.A driver who reported late would lose a haul for whichhe was scheduled. This amounted to a form of disciplineas opposed to a mere missing of his first turn in line. Thedispatcher determined the number of hauls which adriver would carry on a particular day. And, even if adriver had still time after completing his scheduled hauls,he was not permitted to make up the hauls which he hadmissed by this tardiness. Drivers were expected toinform Respondent if they were late or unable to reportfor work. Respondent has on occasion reminded driversto call the office if they would be unable to report forwork. Respondent has also voiced its complaints to cer-tain individual drivers "to pass the word" that the driv-ers "were not reporting off." At one point in time, Re-spondent has considered sending letters and then dismiss-ing drivers who had failed "to report off" or who leftwork early. Respondent has in the past criticized driversfor taking too many coffeebreaks at one time, becausethey disrupted the schedule of the day.With regard to the job performance involving thedriving of their coal trucks, Respondent has from time totime issued certain guidelines with which drivers wereexpected to comply. For example, drivers were requiredto use a tarpaulin on their trucks, particularly when theyhauled coal out of Freeport or to the Key Stone Powerplant. Drivers were warned not to use engine brakes intowns like Maysville or Avenmore, because of the noiseand in order to comply with local speed limits. Theywere told by Respondent that "the trucks were to bespaced out so as not to create a menace" in those towns.Drivers were also instructed to use certain roads or aparticular route, because some roads were restricted byweight limits. Because the Company would measure aparticular route in bidding on jobs, drivers were simplyexpected to follow the measured route. One of the driv-ers was told by Respondent to install new sideboards onhis truck as a safety factor. For the same reason, driverswere told by Respondent that they should wear hardhatsoutside of the trucks on plant premises.Nevertheless, Respondent argues, "owner/drivers areindependent contractors and the drivers are either inde-pendent contractors or the statutory employees of the in-dependent contractor truck owners." With particular em-phasis, Respondent points to Respondent's absence ofcontrol over such fundamental processes as the hiring,firing, and substituting of the drivers, as well as Re-spondent's lack of responsibility for the "truck insur-ances, maintenance, garaging, operating expenses, inspec-tions, fines or spillage." In support of Respondent's posi-tion, it must also be considered that drivers had in thepast refused to make certain hauls and had, on occasion,used the trucks for their personal use, without being sub-jected to discipline or warning. Moreover, as in TarheelCoals, supra at 565, certain restrictions did not originatewith Perrysville but were passed on to the drivers be-cause of state or local laws.To be sure, a resolution of this issue is not a simpletask. On balance, however, the record reveals that theindicia of control by Respondent over the owner-opera-tors and the drivers in this case outweigh those describedin Tarheel Coals, supra. and Kentucky Prince Coal, supra.Respondent is correct in stating that owners of truckswho leased them to Perrysville and who hired a driverwere not listed among the 36 employees and are not partof the statutory employees. But owner-operators anddrivers were treated by Respondent in the same fashion.They appeared on Perrysville's list of drivers withoutdistinction and must be considered "employees" withinthe meaning of Section 2(3) of the Act. Not only wastheir work performance subject to certain control by Re-spondent, but also their relationship with Respondentdisclosed that they were treated like employees. Perrys-ville paid them in wages under the two-check system,and withheld several types of dues on their behalf. Re-spondent covered all drivers with workmen's compensa-tion and unemployment compensation. Drivers drovetrucks identified with Respondent and they consideredthemselves to be employees of Respondent. The expiredunion contract also contained a provision under whichmanagement reserved its right to direct the employeesand to hire and discharge them. The record does notreveal more examples of management control pursuant tothe management-rights provision, because the drivers hadbeen with this employer and Canterbury Coal, its prede-cessor, for many years; they were reliable and familiarwith their job. Ultimately. Respondent did exercise itsright of control by discharging them.From the foregoing, I conclude that the drivers andowner-operators were employees within the meaning ofthe Act. Respondent's unilateral change in their statusamounted to a violation of Section 8(a)(5) and (I) of theAct because the drivers were represented by the Union.Respondent's final argument is that it had satisfied itsduty to bargain because "the Company met with theUnion and explained its desire and need to change itsmethod of operation," but, because the "union refused toaccept this proposal," the parties had reached an im-passe. In support of this position, Respondent relies onCarnation Company, 192 NLRB 237, 239 (1971), wherethe Board dismissed the complaint. It had found that theparties had reached an impasse after several meetings be-cause of the union's fixed position in resisting any changein the relationship between the company and its drivers.The circumstances of this case, however, do not evenremotely establish an impassee between the parties. First,Respondent failed to notify the Union of the contemplat-ed changes in the relationship. Only after Respondentnotified the owner-operators on April 1, 1981, of itsplans was the Union notified by Robert Thompson, anemployee-not by Respondent in a sincere effort to bar-gain over the issue. Second, the Union, not Respondent,requested the first and only meeting in which it proposedthat Respondent reconsider the plan, and in which Re-spondent indicated that it was 99 percent sure that itwould not. Third, the Company, without any further386 PERRYSVILLE COAL COMPANYnotice or willingness to reconsider the plan, put it intooperation, albeit agreeing to keep the status quo ante.Here, the record does not reflect a union's fixed and in-transient position after a series of bargaining efforts, buta respondent who failed to notify the Union and whounilaterally, without any attempt to bargain, attempted tochange the relationship of its drivers to that of independ-ent contractors. Any argument that Respondent decidedmerely to go out of business, or partially to terminate aportion of a business, or to subcontract a part of its busi-ness operations, as a management decision without therequirement to bargain in good faith, is also withoutmerit. First National Maintenance Corporation v.N.L.R.B., 452 U.S. 666 (1981).CONCL USIONS OF LAWI. Perrysville Coal Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. United Mine Workers of America, Local 6986, is alabor organization within the meaning of Section 2(5) ofthe Act.3. The drivers and owner-operators hauling coal forPerrysville Coal Company are employees within themeaning of Section 2(3) of the Act.4. All full-time and regular part-time employees en-gaged in the hauling of coal employed by Respondent,excluding all other employees and guards, professionalemployees and supervisors as defined in the Act, consti-tute a unit appropriate within the meaning of Section9(b) of the Act.5. At all relevant times, the Union has been the bar-gaining representative for the employees in the unit de-scribed above.6. Respondent, by unilaterally terminating the employ-ment of its employees and purporting to make them intoindependent contractors has failed to bargain in goodfaith as required by Section 8(a)(l) and (5) of the Act.Respondent has thereby violated Section 8(a)(l) and (5)of the Act.7. The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I recommend that Respondent be orderedto cease and desist therefrom and take appropriate af-firmative action by posting a notice, by rescinding theunilateral changes, and by reinstating its employees.Since Respor.denl il practice held in abeyance its unilat-eral changes, an order requiring that Respondent makewhole its employees will be unnecessary.I further recommend that Respondent be ordered tobargain with the Union about its decision to institute anychanges in the relationship which it had with its employ-ees.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER3The Respondent, Perrysville Coal Company, Apollo,Pennsylvania, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing or failing to recognize and bargain withthe Union as the collective-bargaining representative ofits drivers and employees.(b) Unilaterally and without the agreement of theUnion changing the terms and conditions of employmentof its drivers and unit employees.(c) Refusing or failing to bargain in good faith withthe Union concerning any proposed changes in the rela-tionship which it had with the drivers and unit employ-ees.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purpose of the Act:(a) Recognize and bargain with the Union as the col-lective-bargaining representative of its drivers and unitemployees.(b) Rescind the unilateral changes, including the termi-nation of the drivers and the attempt to make them intoindependent contractors.(c) Reinstate all drivers and unit employees to theirformer status as employees of Respondent.(d) Post at its Apollo, Pennsylvania, place of businesscopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter. in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.'387